DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 and 1/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0163950) in view of Caillat et al. (US 2002/0014261), and further in view of Tsuneoka et al. (US 2006/0118159).
Regarding claim 1, Liao et al. discloses a thermoelectric module (700 in fig. 7, 400 in fig. 11, 900 in fig. 14) comprising;
a first substrate (720, fig. 7, 420 in fig. 11, 920 in fig. 14) provided with a first electrode (740 in fig. 7, 440 in fig. 11, 990 in fig. 14, [0031-0032], [0038-0039], [0043-0045], also see [0020-0025] as Liao et al. discloses ’20 is a substrate and ’40 is an electrode formed on substrate ’20);
a second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14) provided with a second electrode (730A-B in fig. 7, 430A-B in fig. 11, 930A-B in fig. 14) and disposed opposite to the first substrate (720, 420 and 920, see figs. 7, 11 and 14, also see [0020-0025] as Liao et al. discloses ’10 is a substrate and ’30 is the electrode formed on substrate ’10);
a plurality of segment thermoelectric elements (or legs or column shown in figs. 7, 11 and 14) comprising a first segment thermoelectric element (or leg/column 
wherein the segment thermoelectric elements each (leg/column) or comprises: 
a first thermoelectric material (756AH and 756BH in fig. 7, 456AH and 456BH in fig. 11, 956AH and 956BH in fig. 14),
a second thermoelectric material (756AL and 756BL in fig. 7, 456AL and 456BL in fig. 11, 956AL and 956BL in fig. 14),
a second bonding layer (770 in fig. 7, 470 in fig. 11, 970 in fig. 14, see [0020-0025] as Liao et al. discloses ’70 is a bonding layer) connected to the first substrate (720 in fig. 7, 420 in fig. 11, 920 in fig. 14) and the first thermoelectric electric material (756AH-BH, 456AH-BH, 956AH-BH, see figs. 7, 11 and 14),
a third bonding layer (760 in fig. 7, 460 in fig. 11, 960 in fig. 14, see [0020-0025] as Liao et al. discloses ’60 is a bonding layer) connected to the second substrate (710, 410, 910) and the second thermoelectric material (756AL-BL, 456AL-BL, 956AL-BL), and
a first diffusion barrier layer (754 in fig. 7, 454 in fig. 11, 954 in fig. 14, see [0020-0025] as Liao et al. discloses ’54 is a diffusion barrier layer) disposed between the first substrate (720 in fig. 7, 420 in fig. 11, 920 in 
a second diffusion barrier layer (752 in fig. 7, 452 in fig. 11, 952 in fig. 14, also see [0020-0025] as Liao et al. discloses ’52 is a diffusion barrier layer) disposed between the second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14) and the second thermoelectric element (756AL-756BL, 456AL-BL, 956AL-BL, see figs. 7, 11 and 14), and 
a middle diffusion barrier layer (753 in fig. 7, 453 in fig. 11, 953 in fig. 14, [0031-0032], [0038-0039], [0043-0045],and  [0022], [0046-0047]).
Liao et al. does not explicitly teach a first bonding layer, a third and a fourth diffusion barrier layer as claimed, nor do they explicitly teach the first bonding layer, the second bonding layer and the third bonding layer each comprises silver (Ag) in the description of figs. 7, 11 and 14.
However, Liao et al. teaches a diffusion barrier structure (1252 or 1254, fig. 16) having three layers forming a stack layer (see fig. 16), wherein the middle layer is bonding to other two layers (see fig. 16) and the layer structure comprises silver (Ag, see [0047]).  Liao et al. also teaches bonding each of the device and structure layers such as the substrates, the electrodes, the thermoelectric materials are bonded by utilizing a nano-silver material (see [0020], [0027] and claim 13). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify each thermoelectric element of the thermoelectric module in figs. 7, 11 and 14 of Liao et al. by replacing the middle diffusion barrier layer (e.g. 753 in fig. 7, 453 in fig. 11, or 953 in fig. 14) with the diffusion barrier structure having a stack layer formed by three layers 

    PNG
    media_image1.png
    504
    562
    media_image1.png
    Greyscale

In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have the first bonding layer, the second bonding layer and the third bonding layer comprising silver (Ag), because Liao et al. explicitly suggest utilizing a nano-silver material for bonding and using silver for the three-layer diffusion barrier structure.

Alternatively, Liao et al. teaches using two layers structure (1354/1370 and 1352/1360, fig. 17) at the terminals of a thermoelectric material (1356, fig. 17), wherein each two layers 
It would have been obvious to one skilled in the art at the time the invention was made to modify each thermoelectric element the thermoelectric module shown in figs. 7, 11 and 14 of Liao et al. by having two layers structure at the terminals of each thermoelectric material as shown in figs. 17, because Liao et al. teaches such structure would effectively blocking the interdiffusion of material components at two sides and reducing stress ([0048]). In such modification, the combination of bonding layers 1360 from the bottom terminal of the first thermoelectric material (or top thermoelectric material such as 756BH/756AH in fig. 7) and the bonding layer 1370 from the top terminal of the second thermoelectric material (or bottom thermoelectric material such as 756BL/756AL in fig. 7) corresponds to the instant first bonding layer, and the diffusion barrier layer 1352 at the bottom terminal of the first thermoelectric material corresponds to the instant third diffusion barrier layer, and the top diffusion barrier layer 1354 of the second thermoelectric material corresponds to the instant fourth diffusion barrier layer.  In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have the first bonding layer, the second bonding layer and the third bonding layer comprising silver (Ag), because Liao et al. explicitly suggest utilizing a nano-silver material, or material comprising silver, for bonding.
Liao et al. teaches using skutteride-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) for the thermoelectric materials (’56, see [0024]). Liao et al. also teaches selecting the thermoelectric materials according to a desired temperature terminals (or ranges) in suitable material system to satisfy the actual application requirement to improve the output performance of the thermoelectric module ([0031], [0038] and [0043]).

Caillat et al. teaches combining Skutterudite-based material (see Skutterudite and CoSb3 in fig. 1) and BiTe-based material (see Bi0.4Sb1.6Te3 and Bi2Te2.95Se0.05 in fig. 1) to increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient (373-973K, see fig. 1) to improve efficiency of the unicouple device (or the thermoelectric module, see [0012]) in a deep space mission, industrial processes, vehicle exhaust applications (see [0010]), such that the first thermoelectric element (or the top thermoelectric material) is a Skutterudite-based thermoelectric element and the second thermoelectric element (or the bottom thermoelectric material) is a BiTe-based thermoelectric element (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. above by using Skutterudite-based material and BiTe-based material in each segment thermoelectric element such that the first thermoelectric element is a Skutterudite-based thermoelectric element and the second thermoelectric element is a BiTe-based thermoelectric element as taught by Caillat et al., because Caillat et al. teaches combining Skutterudite-based material and BiTe-based material would increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient to improve efficiency of the unicouple device (or the thermoelectric module), and Liao et al. explicitly suggests using Skutterudite-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) and combining thermoelectric materials to improve the output performance of the thermoelectric material.

Tsuneoka et al. teaches using a material selected from hafnium (Hf), zirconium (Zr), mixture of molybdenum and titanium (or Mo-Ti) for the first and second diffusion barrier layers (27, fig. 1B, [0072]). Tsuneoka et al. also teaches such diffusion barrier layers (27) would prevent diffusion to increase the durability and the reliability of the thermoelectric direct conversion device (or the thermoelectric module, see [0071]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. by using hafnium (Hf), zirconium or mixture of molybdenum and titanium (or Mo-Ti) in the diffusion barrier layers such as the first and second diffusion barrier layers to prevent diffusion thereby increasing the durability and the reliability of the thermoelectric module as taught by Tsuneoka et al, and Liao et al. teaches using diffusion barrier layers to block interdiffusion between material molecules to prevent the thermoelectric conversion efficiency and an output performance of the thermoelectric module from being effected (see [0031], [0038] and [0043]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 9, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches the plurality of thermoelectric elements comprising a first 

Regarding claim 15, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches using hot source and cool source to connect to the substrates ([0031], [0038], and [0043]) and thermoelectric module using hot source (e.g. hot source such as waste heat) is for power generator (see claims 1 and 17 above, or [0010] of Caillat et al.). In other words, the thermoelectric module of modified Liao et al. using hot source and cool source is a thermoelectric generator (or power generator) comprising the thermoelectric module. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Liao et al. (US 2016/0163950) as applied to claims 15 and 21 above, and further in view of Cauchy (US Patent 4,520305).
Regarding claims 16 and 22, modified Liao et al. discloses a thermoelectric generator as in claim 15 above, wherein Liao et al. teaches using hot source and cold source (see claims 15 and 21 above, or [0031], [0038] and [0043] of Liao et al.).
Modified Liao et al. does not explicitly shows the hot source to be at least one high temperature block and the cold source to be a low temperature block connected to the thermoelectric module at a side surface opposite to the high temperature block, and a heat dissipating member disposed in the high temperature block and the low temperature block.
Cauchy shows a thermoelectric generator (or the thermoelectric generating system, see title) includes a high temperature block (or heating plate 31 in figs. 4A and 10, or 32AE and 32B connecting to heat source HS in fig. 11) and a low temperature block (cooling plate 32 in fig. 4A, cooling plate 32 and 152, fig. 10, or 32B and 32AE at cold source HA in fig. 11) at a side surface 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Liao et al. by including a high temperature block (or the hot source including the heating plate and the corresponding heat dissipating member) and the low temperature block (or cold source including the cooling plate and the corresponding heat dissipating member) as taught by Cauchy, because Liao et al. explicitly suggests including a high temperature block (or hot source) and a low temperature block (or cold source) and Cauchy teaches using temperature blocks (or hot source and cold source) would provide a thermoelectric electric generating system of relatively simple construction, relatively low capital cost, and long operating life, which can be implemented with few or no moving parts, which is suitable to portable or remote use in primitive areas of the world, and which should have a relatively long operating life with little or no maintenance requirement (see col. 2, lines 17-25 of Cauchy). 
Response to Arguments
Applicant's affidavit and arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant’s affidavit:
*cm compared to Sn based solder of about 0.01 to about 0.03 m*cm. The examiner replies that Applicant does not explicitly claim Ag sinter as the material for bonding layers, but the bonding layers comprising silver (see claim 1). Liao et al. does not teach using Sn based solder, but explicitly teaches avoiding Sn based solder for its limit in temperature, which can’t be used to operate at intermediate temperature of 200-600oC (see [0002]). Liao et al. explicitly suggests utilizing silver for bonding each of the device and structure layers such as substrate, electrodes and thermoelectric materials ([0020], [0027] and claim 13). Liao et al. also teaches tin metallic react with Ag, Ni or Cu metallic films to form AgSn, NiSn or CuSn alloy while the Ag, Ni or Cu metallic films are partially remained ([0049]). As such, in the case of AgSn, the tin bonding layer is not Sn based solder but AgSn alloy in the thermoelectric module (or the final/end product). AgSn alloy is a material comprising silver (Ag).
In conclusion, Applicant’s evidence of unexpected result is not commensurate in scope with claimed invention (MPEP 716.02(d)) and is not a comparison with closest prior art (MPEP 716.02(e)). 
Applicant’s argument:
Applicant argues that Figs. 2 and 3 of Applicant’s disclosure shows that bonding layer composed of Ag, higher output (15.54W) can be obtained even when the temperature difference between the high and low temperature is 447oC.

Applicant argues that the paste containing Ag in the present invention is different from the Ag sinter of the additional data shown in fig. 19 of Liao, which is operate at a temperature from 300K to 600K (or 27oC to 327oC).
Applicant argues that Applicant’s invention has the advantage of preventing diffusion of the thermoelectric elements to each other during the sintering bonding and output process by the diffusion prevention layer positioned between the thermoelectric element and the bonding layer, the present invention has a high power generation output and efficiency at 447oC, which is outside the temperature range of Liao.
The examiner replies that fig. 3 of Applicant shows the efficiency is about 10.5%, while Liao et al. shows the efficiency of about 75% (or 0.75) at a temperature of about 875K (or ~602oC) in fig. 19(d). Applicant has no subjective evidence that the Liao’s bonding layer melt at (operating temperature) of 300 degrees and it is difficult to obtain high output as Applicant’s invention. On the contrary, Liao shows that Liao’s thermoelectric module is more sufficient and having higher output (or efficiency of 75% compared to Applicant’s 10.5%) at high temperature with a single thermoelectric material, e.g. PbTe, when silver containing layer presented, e.g. Ag/PbTe/Ag (see figs. 19 of Liao et al.). 
Applicant argues that Liao teaches stacking two thermoelectric materials, but there is no disclosure of stacking different thermoelectric elements within the P- or N-type semiconductor, and Liao does not disclose a technical task to include a bonding layer between thermoelectric elements in consideration of different sintering temperature of different thermoelectric elements and separately from the diffusion barrier layer as in the present invention, and it is difficult to 
The examiner replies that Liao as a matter of fact teaches stacking two different thermoelectric elements (or materials) as seen in figs. 7, 11 and 14. Liao et al. also teaches EACH thermoelectric material comprising Skutterudite (or CoSb3) or BiTe-based material (or Bi0.4Sb1.6Te3 or Bi2Te2.95Se0.05). One skilled in the art would find it obvious to select Skutterudite for the first thermoelectric material and BiTe-based material for the second thermoelectric material, because Liao et al. explicitly suggests select such material for each thermoelectric material. In addition, Caillat et al. explicitly teaches and shows combining Skutterudite with BiTe-based material in one thermoelectric element. 
Liao et al. teaches using multiple sublayers for the diffusion layer such as Ag/Ge and Ag/C (see [0047]) and one single diffusion layer is formed by having a bonding material (Sn) react with diffusion barrier material (e.g.) to form an alloy AgSn layer (see [0049]) and the remaining Ag. As such, in the end product, the single diffusion layer taught by Liao et al. as a matter of fact comprising a bonding layer of AgSn and the diffusion layer Ag. Liao et al. also teaches utilizing nano-silver for bonding for layers. Even though Liao et al. uses different names and wordings to describe the disclosed invention, the reference does teach a bonding layer different from the diffusion barrier layer. Furthermore, it is not difficult to derive the bonding layer comprising silver when the reference explicitly teaches and suggests using a layer comprising silver different from the diffusion barrier throughout the reference. Caillat et al. is relied upon for the teaching of using Skutterudite in combine with BiTe-based material in one thermoelectric leg, which is suggested by Liao et al. in different wordings. Caillat et al. is not relied upon for teaching a bonding layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726